Title: Tadeusz Kosciuszko to Thomas Jefferson, 24 January 1814
From: Kosciuszko, Tadeusz
To: Jefferson, Thomas


          Mon Cher Ami Paris  24. Janvier–1814.
          Je crois que la Guerre avec l’Angletaire à empeché la communication de l’Amerique avec la France, puis que je nai pas reçu de lettre de change pour l’Année passée, ni aucune de vos nouvelles. Cependant comme je suis pressé d’Argent—Ayez la bonté de m’en faire parvenir le plutot
				possible.
				ne pouriez vous pas charger quelque Americain ici ou même Mr Crawford votre Ministre c’est une petite Sômme pour lui mais trés grande pour moi—
          Je vous embrasse Mille et Mille fois avec la plus grande Éstime et la Consideration la plus Distinguee
          T
            Kosciuszko
         
          Editors’ Translation
          
            My Dear Friend Paris 24. January–1814.
            I believe that the war with England has hindered communications between America and France, as I have received neither a letter of exchange for last year nor any news from you. Yet, as I am short of money—please be so kind as to have some sent to me as soon as possible.
			 Could you
			 not entrust it to some American here or even to your minister Mr. Crawford? It is a small sum for him but a very large one for me—
            I embrace you a thousand and a thousand times with the highest esteem and the most distinguished consideration
            T
              Kosciuszko
          
        